DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondences submitted 05/21/2021 and 07/19/2021. In the paper of 05/21/2021, Applicant has amended claims 1 and 45-47. 
In the paper of 07/19/2012, Applicant submitted an information disclosure statement (IDS).The submission found to be in compliance with the provisions of 37 CFR 1.97, was considered.  
This paper contains a new rejection necessitated by claim amendment(s).

Status of the Claims
Claims 1-4, 6, 26 and 42-47 are currently under examination. Claims 7-22, 24-25 and 29-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Response to Arguments
Withdrawn Objection(s) and Rejection(s)
The objection to claims 23 and 45-47 for minor informalities as stated in para 12-16, pages 4-5 of the Non-Final Office action mailed 02/02/2021 is withdrawn in view of the claim amendments.

Maintained Rejection(s) with minor amendments as necessitated by claim amendment(s)
The rejection of claims 1, 6, 44-45 and 47 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) as stated in para 19-22, pages 6-10 of the Non-Final Office action mailed 02/02/2021 is maintained for reasons provided in section entitled “Arguments” below, despite the newly recited limitation(s) of “each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first frangible seal bonded to the bottom end, and a second frangible seal bonded to the top end” in lines 5-7 of claim 1 and limitation (i) of claim 45 as well as the newly recited limitation “(ii) said pneumatic subassembly comprising: said at least one pneumatic subsystem interface to the instrument; and one or a plurality of drive lines containing air, and configured, upon instructions from said process controller, to pneumatically drive fluids up to 19 SLPM and/or deliver pressure up to 400 psig” in lines 10-13 of claims 1, 45 and 46.
Applicant’s arguments that Chen et al. do not teach these limitations was not found to be persuasive. Further, Chen et al. is maintained as prior art as the earliest disclosure of all of the limitations of the claimed biochip(s) is in U.S. Patent Application 13/044,485 filed 03/09/2011 and not .S. Serial Application No. 61/339,743 filed on 03/09/2010.

The rejection of claims 2-4, 26, 42-43 and 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) in view of Giese et al. (2009, J Forensic Sci 54(6): 1287-1296) is maintained for the same reason(s) as stated for the rejection under pre-AIA  35 U.S.C. 102(b) above.

Argument(s)
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive as follows.
Applicant state in the Remarks of 05/21/2021 on page 18, lines 4-10, that that the 
“priority application expressly discloses a "frangible material" in Figure 14. In Figure 14 of the priority application, it discloses chambers sealed at the top and bottom with "frangible seals." Both liquid and dried reagent pellets are disclosed as put into sealed reagent chambers. The Examiners agreed that the term “Frangible material” is a generic term that includes foil. The undersigned noted further that Figure 14 discloses reagent storage and release component of the biochip. It depicts liquid reagent as well as dried reagent pellets in frangibly sealed chambers”.

In contrast to the statement above, no disclosure of the instant “frangible seal” or a “burstable seal” was found in the priority application U.S. Serial Application No. 61/339,743 filed on 03/09/2010, or in Figure 14 of U.S. Serial Application No. 61/339,743 filed on 03/09/2010 (Figure 14 lists component 208, holes, component 209, fluidic channel and component 210, pneumatic channel). 
Furthermore and as previously maintained, U.S. Serial Application No. 61/339,743 filed on 03/09/2010 lacks disclosure of one or more preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and second foil seal bonded to the top end.

The subject matter of a frangible seal bonded to the bottom end, and second foil seal bonded to the top end is not disclosed in any priority documents or the disclosure of 15/368,180.
The subject matter of “a macrofluidic block includes a reagent storage chamber having a top end and a bottom end; a first foil seal bonded to the bottom end; and a second foil seal bonded to the top end. A reagent is stored in the foil-sealed chamber and is released by the application of pneumatic pressure through the cover such that the top and bottom foils burst, releasing the contents of the reagent storage chamber” appears first in U.S. Patent Application 13/044,485 filed 03/09/2011 on page 11, last para and on page 12, lines 1-2.

The Examiner disagrees with Applicant and has not equated the limitations “foil seal” and “frangible seal”. These limitations are NOT interchangeable as far as the office is concerned since a material is said to be frangible if through deformation it tends to break up into fragments, rather than deforming elastically and retaining its cohesion and a foil seal may or may not be burstable/frangible. 

In the instant application, Applicant has disclosed on pg 12, of U.S. Patent Application 13/044,485, that the top and bottom foils burst, releasing the contents of the reagent storage chamber.

Applicant argues that Chen et al. teaches ONLY reagent storage in foil sealed containers and that Chen et al. do not disclose release from those chambers; an operator must manually remove the foils from the sealed chamber prior to use Chen. ("For long term storage, an additional, removable barrier film, such as aluminum foil can cover the pouches, to minimize permeation of moisture through the polycarbonate film (see Remarks of 05/21/2021, pg 19, 3rd para). 

These arguments were not persuasive to the Examiner as they relies on the manner in which the instant biochips is to be used. 
However, since the instant claims are directed to biochip(s), and are not method claims, Chen et al. only has to teach every structural component claimed for the instant biochips. 
The rejections below illustrate how Chen et al. meets every limitation claimed.
Chen et al. further teach channel/wells i.e. “the instant drive line(s) containing air that that are capable of achieving pressure up to 19 SLPM or deliver a pressure up to 400 psig to use to drive fluids”. 
It is noted that new limitation (ii) in claims 1, 45 and 46 encompass instant drive lines that drive fluids without any air pressure.

Chen et al. teach “compressed air was then delivered into the well through the ports causing the hemisphere to snap into upright position. The pouch was then completely filled through one of the access ports with the appropriate buffer and the ports were sealed” (pg 708, left col,  all text of section entitled “Fabrication”). Accordingly, Chen et al. teach the instant drive lines or “ports” and that air pressure drives fluid to fill biochip’s pouch with appropriate buffer.
The biochip of Chen et al. comprises a pneumatic system with ports that move air and channels actuated with air pressure to promote fluid flow.

Regarding Applicant’s argument that the instant fluidics subassembly contains liquids and air, while the claimed pneumatic subsystem delivers only air (see Remarks of 05/21/2021, pg 19, 3rd para), this argument is not persuasive because it relies on features that are not claimed. None of the claims recite “fluidics subassembly containing liquids and air while pneumatic subsystem delivers only air”.

Applicant’s argues that the instant biochip is a chip that mixes DNA and PCR reagents and performs a 16-plex amplification reaction for 16 samples simultaneously. Applicant is reminded that an intended use for a product is non-limiting and so long as the cited prior art contains the same structural components, the prior art biochip(s) would necessarily be useful for achieving the claimed intended use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6, 44-45 and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719).
Regarding claim 1 and 45, Chen et al. (2010) teach a system (see pg 707, left col, section 2 and all text of pg 708) comprising an integrated, disposable, single use cassette/ the instant biochip and an electronically controlled analyzer/the instant pneumatic subassembly (see pg 707, Figs. 1a-1b and pg 709, Fig. 3) and the instant process controller (see “PC” of pg 709, Fig. 3).
Chen et al. teach their cassette/biochip as being a polycarbonate microfluidic cassette/biochip as housing various reagents and all the functional components such as pouches, valves, reaction chambers, membranes, and conduit networks (see pg 707, left col, section 2 and pg 705, abstract and pg 707, Fig. 1a, reproduced below and pg 706, right col, last para and pg 707, left col, 1st para).
More specifically, Chen et al. (2010) teach their cassette as comprising liquids pre-stored in the flexible pouches formed on the chip surface as well as dry reagents pre-stored in their thermal cycling, reaction chamber (pg 705, left col, abstract and pg 707, Fig. 1a reproduced below).

Fig. 1a (reproduced from pg 707 of Chen et al.)

    PNG
    media_image1.png
    278
    470
    media_image1.png
    Greyscale


Fig. 1a depicts (P1-P6) reagents storage pouches, diaphragm valves (V1-V4), mixing chamber, nucleic acid isolation chamber housing a silica membrane, a chamber preloaded with (RT-)PCR dried reagents etc (see pg 707, legend of Fig. 1a).

Chen et al. (2010) further teach the analyzer as providing mechanical actuation for the on-chip pouches and valves for liquid pumping and flow control in the cassette (pg 707, left col, section 2 and pg 709, Fig. 3). The analyzer also includes a pair of thermoelectric units to provide thermal cycling for (RT-) PCR (pg 707, left col, section 2) and electrical motors (pg 705, right col abstract and pg 708, right col, last para).
Chen et al. (2010) teach sample introduction/loading, on-chip sample lysis including nucleic acid isolation, concentration and purification of nucleic acids, elution of nucleic acids into a thermal cycling chamber, mixing of purified nucleic acid with pre-stored (RT-)PCR dry reagents, enzymatic amplification (polymerase chain reaction and, when needed, reverse transcription), amplicon labeling, and detection on their biochip/cassette (see pg 705, left col, abstract and pg 706, right col, last para and pg 707, left col, 1st para).
	Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 by teaching a biochip suitable for conducting a multiplexed PCR analysis of at least two nucleic acids, as there is nothing in Chen et al. that precludes either a sample introduction of one or more sample(s) comprising at least two nucleic acids; or a solid phase extraction of at least two nucleic acids from one or more samples performed within the cassette of Chen et al.). 
	Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 of a biochip comprising a macrofluidic block/cassette structure comprising: 
(a) at least one pre-loaded reagent storage chamber/(e.g. reagent storage pouches (P1-P6) of Figs. 1a-1b), each reagent storage chamber having a top end and a bottom end, a first frangible/burstable foil seal bonded to the bottom end (see the removable aluminum foil seal for P3 of Fig. 1b on pg 707, as reproduced below), and a second frangible/burstable foil seal bonded to the top end (see the barrier film for P3 of Fig. 1b on pg 707, reproduced below; see pg 708, left col wherein Chen et al. teach barrier film is an aluminum foil covering the pouch to minimize permeation of moisture through polycarbonate film);
(b) an inlet for receiving said at least two nucleic acids (see valve (V3) of Fig. 1a or a valve depicted in Fig. 1b (B2) that interconnects the silica membrane and reconstitution chamber comprising dried reagents of the cassette of Chen et al.);
(c) at least one pneumatic subsystem interface aligned with a fluidics subassembly via at least one through hole (see pg 707, Figs. 1a-1b and pg 709, Fig. 3).
Concerning claims 1 and 45, Chen et al. further teach a pneumatic subassembly comprising said at least one pneumatic subsystem interface to the instrument; and one or a plurality of drive lines containing air, and configured, upon instructions from said process controller, to pneumatically drive fluids up to 19 SLPM and/or deliver pressure up to 400 psig (see pg 708, left col, all text of section entitled “Fabrication”: wherein Chen et al. teach use of compressed air which is delivered into wells through ports to effect pouches filling through access ports. Chen et al. do not expressly teach any air pressure in psig or PLSM. Chen et al. still meets the air pressure limitation of claims 1, 45 and 46 as the limitation encompasses passive fluid flow as well as fluid flow driven by any air pressure of up to 400 psig or 19 SLPM). 
The ports and wells noted by Chen et al. correspond to the newly recited instant drive lines containing air, while the access ports and/or channels that become accessible to fluid upon bursting of the pouches of Chen et al. are the components of fluidic subassembly actuated by the pneumatic assembly of Chen et al.).
Fig. 1b (reproduced from pg 707 of Chen et al.)

    PNG
    media_image2.png
    450
    605
    media_image2.png
    Greyscale

Concerning claims 1 and 45, Chen et al. meets the instant limitation of claims 1 and 45 of a biochip comprising a fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber (see chamber comprising the dried reagent on pg 707, Fig. 1b as illustrated above which is in fluid communication with silica membrane as illustrated in Fig. 1a on pg 707, reproduced above);
(b) at least one thermal cycling chamber (see either heater H1 or TE H2 of Fig. 1b of pg 707); and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber (see the interconnecting valve between silica membrane and reconstitution chamber comprising the dried reagents), such that when said preloaded elution reagent storage chamber receives pressure delivered to said top end from said instrument, 
said second foil bursts and releases the contents of the elution reagent storage chamber, resulting in elution of said at least two nucleic acids followed by reconstitution of said lyophilized multiplexed PCR reagent thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling (pg 708, right col, 3rd para teach contents of P1-P6 and paraffin film passivation of dried reagents while pg 708, right col, section entitled “Operation” and all text of pg 709 and pg 710, left col, 1st para  and pg 710, Fig. 4, which teach chip processes and primary path as controlled by Chen et al.’s analyzer i.e. from the mechanical actuation of the cassette by motors that drive plunger(s) to compress pouches or membrane for valve closure to cause fluid delivery through other processes such as nucleic acid elution and amplification).
Regarding claims 6 and 47, Chen et al. (2010) teach a secondary flowpath in fluidic communication with at least a second chamber adapted for electrophoretic separation and detection (see e.g. Lateral flow strip depicted on Fig. 1a of pg 707). 
Regarding claim 44, Chen et al. teach wherein the lyophilized multiplexed PCR reagent further comprises a lyophilized reverse transcriptase and the reconstituted PCR/reverse transcriptase solution is subjected to reverse transcription followed by amplification in said thermal cycling chamber (pg 707, Fig. 1 legend).
Accordingly, the instant claims 1, 6 and 44-45 and 47 are anticipated by Chen et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 26, 42-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) in view of Giese et al. (2009, J Forensic Sci 54(6): 1287-1296).

The teachings of Chen et al. of claims 1, 6 and 44-45 and 47 are applied from above.

Claims 2-4, 26, 42-43, 46
Chen et al.
Regarding claims 2-4 respectively, Chen et al. do not teach at least one “reconstitution” chamber preloaded with at least 7 primer pairs (claim 2), with at least 16 primer pairs (claim 3),or with at least 80 primer pairs (claim 4).
Regarding claim 26, Chen et al. do not teach a second reconstitution chamber preloaded with lyophilized sequencing reagent, and positioned on said primary flow path downstream from said at least one thermal cycling chamber first inlet.
Regarding claim 42, Chen et al. do not teach a biochip wherein a pressure of 20-500 psig is applied at the interface to burst at least one of the foils.
Regarding claim 43, Chen et al. do not teach a biochip wherein at least one of the foils is scored.
Regarding claim 46, Chen et al. teach at least five preloaded elution reagent storage chambers (see P1-P6 of Fig. 1a above) and a pneumatic subassembly comprising said at least one pneumatic subsystem interface to the instrument; and one or a plurality of drive lines containing air, and configured, upon instructions from said process controller, to pneumatically drive fluids using air pressure up to 19 SLPM and/or deliver pressure up to 400 psig (see pg 708, left col, all text of section entitled “Fabrication”: wherein Chen et al. teach use of compressed air which is delivered into wells through ports to effect pouches filling through access ports. Chen et al. do not expressly teach any air pressure in psig or PLSM. Chen et al. still meets the air pressure limitation of claims 1, 45 and 46 as the limitation encompasses passive fluid flow as well as fluid flow driven by any air pressure of up to 400 psig or 19 SLPM). 
The ports and wells noted by Chen et al. correspond to the newly recited instant drive lines containing air, while the access ports and/or channels that become accessible to fluid upon bursting of the pouches of Chen et al. are the components of fluidic subassembly actuated by the pneumatic assembly of Chen et al.).

 Chen et al. do not teach a biochip comprising at least five “reconstitution” chambers, at least five thermal cycling chambers; each of five flow paths in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber.

Giese et al. (meets limitation of claims 2-3, 46)
Regarding claims 2-3, Giese et al. teach a biochip (see pg 1288, section entitled Methods and Materials and pg 1288, Fig. 1), wherein said lyophilized multiplexed PCR reagent containing contains at least 7 primer pairs and at least 16 primer pairs respectively (pg 1288, section entitled Methods and Materials).

Regarding claim 46, Giese et al. teach a biochip for conducting a multiplexed PCR analysis of at least five nucleic acid solutions, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subassembly, said biochip comprising;
(i)    a macrofluidic block comprising:
a)    at least five preloaded elution reagent storage chambers, one preloaded elution reagent storage chamber for each of said at least five nucleic acid solutions, each one of said preloaded elution reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; and
b)    an inlet for receiving said at least two nucleic acids; and
c)    at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
(ii)    said fluidics subassembly comprising:
a)    at least five reconstitution chambers, one reconstitution chamber for each of said nucleic acid solutions, each of said five reconstitution chambers preloaded with lyophilized multiplexed PCR reagent, and positioned in fluid communication with said elution regent storage chambers,
b)    at least five thermal cycling chambers one thermal cycling chamber for each of said nucleic acid solutions; and
c) at least five primary flow paths, each of said five paths in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;
such that when each of said preloaded elution reagent storage chambers receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of the elution reagent storage chamber, resulting in elution of nucleic acids in said at least five nucleic acid solutions, followed by reconstitution of said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to each of said at least five thermal cycling chambers.

Claims 4, 26, 42-43
Regarding claim 4, Giese et al. do not teach at least one “reconstitution” chamber preloaded with at least 80 primer pairs (claim 4).
Regarding claim 26, Giese et al. do not teach a second reconstitution chamber preloaded with lyophilized sequencing reagent, and positioned on said primary flow path downstream from said at least one thermal cycling chamber first inlet.
Regarding claim 42, Giese et al. do not teach a biochip wherein a pressure of 20-500 psig is applied at the interface to burst at least one of the foils.
Regarding claim 43, Giese et al. do not teach a biochip wherein at least one of the foils is scored.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the biochip of Chen et al. in a manner according to Giese et al. by providing either lyophilized/dried reagent(s) having any select additional primer pairs e.g. combinations of primer pairs up to at least 80 primer pairs or by providing additional chambers preloaded with lyophilized/dried reagent suitable for use in a reverse transcription, PCR amplification or sequencing reaction so as to derive an integrated biochip suitable for a high throughput assay.
The ordinary skilled artisan would have been readily apprised to increase the primer pairs of a dried/lyophilized reagent sample to any select number so as to increase the number or types of distinct target sequences that are amplified and analyzed on the modified biochip according to Chen et al. and Giese et al. thereby streamlining nucleic acid analysis applications and reducing cost.
The ordinary skilled artisan would also have been motivated to adapt additional chamber of the modified biochip of Chen et al. and Giese et al. to include a secondary/additional flow paths so as to perform any additional nucleic acid analysis functionalities and routinely performed on biochips at the time of the instant invention.
The ordinary skilled artisan would have been motivated to adapt additional chamber of the modified biochip of Chen et al. and Giese et al. by preloading the chamber positioned on said primary flow path downstream from said at least one thermal cycling chamber with lyophilized sequencing reagent so as to be able to sequence the amplicons generated in the thermal cycling chamber.
The ordinary skilled artisan would have been motivated to select an optimal pressure to a burstable storage chamber/pouches of the modified chip of Chen et al. and Giese et al. so as to be able to release the reagent(s) from the burstable chambers for an elution of nucleic acids or for other processes as desired.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-4, 26, 42-43 and 46 are prima facie obvious.

Conclusion
No clams are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 30, 2021